Exhibit 10.2

2015 FORM OF PERFORMANCE STOCK UNIT

AWARD AGREEMENT

[2015 – 2017]

[Name]

Congratulations! On January     , [2015], Leggett & Platt, Incorporated (the
“Company”) granted you a Performance Stock Unit Award (the “Award”) under the
Company’s Flexible Stock Plan (the “Stock Plan”). The Award is granted subject
to the enclosed Terms and Conditions – Performance Stock Unit Award ([2015 –
2017]) (the “Terms and Conditions”).

You have been granted a base award of [            ] Performance Stock Units. A
percentage of your base award will vest on December 31, [2017] and will be paid
out in a combination of cash and shares of the Company’s common stock, as
described in the Terms and Conditions, by March 15, [2018].

As described in the enclosed Terms and Conditions, the payout you ultimately
receive from this Award depends on how the Company’s Total Shareholder Return
ranks within our Peer Group during the [2015 – 2017] Performance Period. A
percentage of your base award will vest (ranging from 0% to 175%), according to
the schedule below.

 

Percentile

Rank of

L&P TSR

 

Payout %

of Your

Base Award

25%

  25%

30%

  35%

35%

  45%

40%

  55%

45%

  65%

50%

  75%

55%

  95%

60%

  115%

65%

  135%

70%

  155%

75%

  175%

By signing below, you confirm that you understand and agree that this Award of
Performance Stock Units is granted subject to the Terms and Conditions and the
Stock Plan, and that the Terms and Conditions are included in this Agreement by
reference.

A Summary of the Flexible Stock Plan and the Company’s most recent Annual Report
to Shareholders are available upon request to the Corporate Human Resources
Department.

 

Accepted and Agreed:  

 

Social Security No.                                              

This award letter and the enclosed materials are part of a prospectus covering
securities that have been registered under the Securities Act of 1933. Neither
the Securities and Exchange Commission nor any state securities commission has
approved or disapproved these securities or determined if this prospectus is
truthful or complete.



--------------------------------------------------------------------------------

2015 FORM OF PERFORMANCE STOCK UNIT

TERMS AND CONDITIONS

[2015 – 2017]

1. Performance Period and Payout Percentage. Your payout under this Performance
Stock Unit Award (the “Award”) will depend on (i) the base award shown on your
Award Agreement and (ii) the Company’s performance during the three-year period
beginning January 1, [2015] and ending December 31, [2017] (the “Performance
Period”). The Company’s Total Shareholder Return (“TSR”) during the Performance
Period will be compared to the TSR of similar companies (the “Peer Group”). The
Peer Group includes all the companies in the Industrial, Consumer Discretionary
and Materials sectors of the S&P 500 and the S&P 400. TSR is calculated as
follows and assumes dividends are reinvested on the ex-dividend date:

Stock Price at End of Period – Stock Price at Beginning of Period + Reinvested
Dividends

Stock Price at Beginning of Period

Depending on how the Company’s TSR ranks within the Peer Group at the end of the
Performance Period, you will earn from 0% to 175% of your base award, rounded to
the nearest whole share (the “Payout Percentage”).

If the Company’s TSR during the Performance Period is equal to or greater than
that of 75% of the Peer Group, your Award will pay out at 175% of the base
award. If the Company’s TSR falls at the 50th percentile of the Peer Group, you
will receive 75% of the base award. For performance at the 25th percentile, you
will receive 25% of your base award. No payout will be earned under your Award
if the Company does not meet the 25th percentile threshold. Additional payouts
are shown in the chart below. Payouts will be interpolated for TSR falling
between the levels shown.

 

Percentile

Rank of

L&P TSR

 

Payout %

of Your

Base Award

25%

  25%

30%

  35%

35%

  45%

40%

  55%

45%

  65%

50%

  75%

55%

  95%

60%

  115%

65%

  135%

70%

  155%

75%

  175%

2. Vesting of Award and Form of Payout. With the exception of early vesting for
circumstances described in Sections 3 and 4, this Award will vest on [December
31, 2017] (the “Vesting Date”), as described in Section 1. Thirty-five percent
(35%) of your vested Award will be paid out in cash and the Company intends to
pay out the remaining sixty-five percent (65%) in shares of the Company’s common
stock, although the Company reserves the right to pay up to one hundred percent
(100%) of the vested Award in cash. The portion of the Award that is paid in
cash is referred to as the “Cash Portion,” and the portion of the Award that is
paid in shares of the Company’s common stock is referred to as the “Stock
Portion.” Your vested Award will be paid out as soon as reasonably practicable
following the end of the Performance Period but in no event later than [March
15, 2018] (the “Payout Date”). On the Payout Date, the Company will issue to you
(i) one share of the Company’s common stock for each vested Performance Stock
Unit comprising the Stock Portion of your Award, subject to reduction for tax
withholding, and (ii) a check with a gross value equal to the closing market
price of the Company’s common stock on the last business day of the Performance
Period (or the date of the Change of Control if Section 4 applies) times the
number of vested Performance Stock Units comprising the Cash Portion of your
Award, subject to reduction for tax withholding. As described in Section 7, the
Company will withhold from both the Stock and Cash Portions of your payout any
amount required to satisfy applicable tax withholding requirements.



--------------------------------------------------------------------------------

3. Termination of Employment.

 

  a. Except as provided in Section 3(b), if your employment is terminated for
any reason before the Vesting Date, your right to this Award will terminate
immediately upon such termination of employment. Termination of employment and
similar terms when used in this Award refer to a termination employment that
constitutes a separation from service within the meaning of Section 409A of the
Internal Revenue Code.

 

  b. If your termination of employment during the Performance Period is due to
Retirement (as defined below), death, or Disability (as defined below), you will
receive a pro rata number of shares following the end of the Performance Period
which are prorated for the number of days during the Performance Period prior to
your termination.

“Retirement” means you voluntarily quit (i) on or after age 65, or (ii) on or
after age 55 if you have at least 20 years of service with the Company or any
company or division acquired by the Company.

“Disability” means the inability to substantially perform your duties and
responsibilities by reason of any accident or illness that can be expected to
result in death or to last for a continuous period of not less than one year;
provided, however, the Award shall continue to vest for 18 months after
Disability begins.

 

  c. The employment relationship will be treated as continuing intact while you
are on military, sick leave or other bona fide leave of absence if (i) the
Company does not terminate the employment relationship or (ii) your right to
re-employment is guaranteed by statute or by contract.

4. Change in Control. If, during the Performance Period, a Change in Control of
the Company (as defined in the Flexible Stock Plan) occurs and your employment
is terminated either (i) by the Company (for reasons other than Disability or
Cause, as defined below) or (ii) by you for Good Reason, then the Company (or
its successor) will issue to you 175% of your Base Award, within thirty
(30) days following your termination of employment (subject to delay until the
first day of the first month that is more than six months following your
separation from service to the extent required in Section 16.7 of the Stock
Plan, if you are a specified employee within the meaning of Section 409A of the
Internal Revenue Code).

 

  a. Termination by Company for “Cause”. Termination for “Cause” under this
Agreement shall be limited to the following:

 

  i. Your conviction of any crime involving money or other property of the
Company or any of its affiliates (including entering any plea bargain admitting
criminal guilt), or a conviction of any other crime (whether or not involving
the Company or any of its affiliates) that constitutes a felony in the
jurisdiction involved; or

 

  ii. Your willful act or omission involving fraud, misappropriation, or
dishonesty that (i) causes material injury to the Company or (ii) results in a
material personal enrichment to you at the expense of the Company; or

 

  iii. Your continued, repeated, willful failure to substantially perform your
duties; provided, however, that no discharge shall be deemed for Cause under
this subsection (a) unless you first receive written notice from the Company
advising you of specific acts or omissions alleged to constitute a failure to
perform your duties, and such failure continues after you have had a reasonable
opportunity to correct the acts or omissions so complained of.

A termination shall not be deemed for Cause if, for example, the termination
results from the Company’s determination that your position is redundant or
unnecessary or that your performance is unsatisfactory.

 

  b. Termination by Executive for Good Reason. You may terminate your employment
for “Good Reason” by giving notice of termination to the Company during the
Performance Period following (i) any action or omission by the Company described
in this Section or (ii) receipt of notice from the Company of the Company’s
intention to take any such action or engage in any such omission.



--------------------------------------------------------------------------------

The actions or omissions which may lead to a termination of employment for Good
Reason are as follows:

 

  i. A reduction by the Company in your base salary as in effect immediately
prior to the Change in Control; or

 

  ii. A change in your reporting responsibilities, titles or offices as in
effect immediately prior to a Change in Control that results in a material
diminution within the Company of title, status, authority or responsibility; or

 

  iii. A material reduction in your target annual incentive opportunity as in
effect immediately prior to the Change in Control, expressed as a percentage of
base salary; or

 

  iv. A requirement by the Company that you be based or perform your duties
anywhere other than at the location immediately prior to the Change in Control,
except for required travel on the Company’s business to an extent substantially
consistent with your business travel obligations immediately prior to the Change
in Control; or

 

  v. A material reduction in annual target value of your long-term incentive
awards as in effect immediately prior to the Change in Control (with the value
determined in accordance with generally accepted accounting standards); or

 

  vi. A failure by the Company to obtain the assumption agreement to perform
this Agreement by any successor as contemplated by Section 12 of this Agreement;
or

 

  vii. Any purported termination of your employment for Disability or for Cause
that is not carried out pursuant to a notice of termination which satisfies the
requirements of Section 4(c); and for purposes of this Agreement, no such
purported termination shall be effective.

 

  c. Notice of Termination. Any purported termination by the Company of your
employment shall be communicated by notice of termination to the other party. A
notice of termination shall set forth, in reasonable detail, the facts and
circumstances claimed to provide a basis for termination of employment under the
Section so indicated.

 

  d. Date of Termination. The date your employment is terminated under Section 4
of this Agreement is called the “Date of Termination”. In cases of Disability,
the Date of Termination shall be 30 days after notice of termination is given
(provided that you shall not have returned to the performance of your duties on
a full-time basis during such 30-day period). If your employment is terminated
for Cause, the Date of Termination shall be the date specified in the notice of
termination. If your employment is terminated for Good Reason, the Date of
Termination shall be the date set out in the notice of termination.

Any dispute by a party hereto regarding a notice of termination delivered to
such party must be conveyed to the other party within 30 days after the notice
of termination is given. If the particulars of the dispute are not conveyed
within the 30-day period, then the disputing party’s claims regarding the
termination shall be forever deemed waived.

5. Transferability. The Performance Stock Units may not be transferred,
assigned, pledged or otherwise encumbered until the underlying shares have been
issued or settled in cash.

6. No Rights as Shareholder. You will not have the rights of a shareholder with
respect to the Stock Portion of the Performance Stock Units until the underlying
shares have been issued. You will not have the right to vote the shares or
receive any dividends that may be paid on the underlying shares prior to
issuance.

7. Withholding. You will recognize taxable income equal to the fair market value
of the shares underlying the Stock Portion of the Award plus the dollar value of
the Cash Portion of the Award on the Payout Date. This amount is subject to
ordinary income tax and payroll tax. The Company will withhold (at the Company’s
required withholding rate) any amount required to satisfy applicable tax laws
(i) in cash from the Cash Portion of the payout and (ii) in shares from the
Stock Portion of the payout. The Company, at its discretion, may allow you to
pay the taxes due on the Stock Portion of the payout in cash instead of shares
if you make suitable arrangements with the Company prior to the Payout Date.

The income and tax withholding generated by your payout will be reported on your
W-2. If your personal income tax rate is higher than the Company’s minimum
required withholding rate, you will owe additional tax on the issuance. After
payment of the ordinary income tax, the shares you receive for the Stock Portion
of your payout will have a tax basis equal to the closing price of L&P stock on
the Payout Date.



--------------------------------------------------------------------------------

8. Noncompetition. For two years after the Payout Date of this Award, you will
not directly or indirectly (i) engage in any Competitive Activity, (ii) solicit
orders from or seek or propose to do business with any customer of the Company
or its subsidiaries or affiliates (collectively, the “Companies”) relating to
any Competitive Activity, or (iii) influence or attempt to influence any
employee, representative or advisor of the Companies to terminate his or her
employment or relationship with the Companies. “Competitive Activity” means any
manufacture, sale, distribution, engineering, design, promotion or other
activity that competes with any business of the Companies in which you were
involved as an employee, consultant or agent.

If you violate the preceding paragraph, then you will pay to the Company any
Award Gain you realized from this Award. “Award Gain” for the Cash Portion of
your Award is equal to (i) the cash paid to you on the Payout Date of this Award
(including the tax withholding), minus (ii) any non-refundable taxes paid by you
as a result of the distribution. “Award Gain” for the Stock Portion of your
Award is equal to (i) the number of shares distributed to you on the Payout Date
of this Award times the fair market value of L&P stock on the Payout Date
(including the tax withholding), minus (ii) any non-refundable taxes paid by you
as a result of the distribution.

If any restriction in this Section is deemed unenforceable, then you and the
Company contemplate that the appropriate court will reduce the scope or other
provisions and enforce the restrictions set out in this section in their reduced
form. The covenants in this Section are in addition to any similar covenants
under any other agreement between the Company and you.

9. Repayment of Awards. If, within 24 months after an Award is paid, the Company
is required to restate previously reported financial results, the Committee will
require all Award recipients to repay any amounts paid in excess of the amounts
that would have been paid based on the restated financial results. The Committee
will issue a written Notice of Repayment documenting the corrected Award
calculation and the amount and terms of repayment.

In addition, the Committee may require repayment of the entire Award from any
Award recipients determined, in its discretion, to be personally responsible for
gross misconduct or fraud that caused the need for the restatement.

The Award recipient must repay the amount specified in the Notice of Repayment.
The Committee may, in its discretion, reduce a current year Award payout as
necessary to recoup any amounts outstanding under a previously issued Notice of
Repayment.

10. Award Not Benefit Eligible. This Award will be considered special incentive
compensation and will not be included as earnings, wages, salary or compensation
in any pension, retirement, welfare, life insurance or other employee benefit
plan or arrangement of the Company.

11. Plan Controls; Committee. This Award is subject to all terms, provisions and
definitions of the Flexible Stock Plan (the “Plan”), which is incorporated by
reference. In the event of any conflict, the Plan will control over this Award.
Upon request, a copy of the Plan will be furnished to you. The Plan is
administered by a committee of non-employee directors or their designees (the
“Committee”). The Committee’s decisions and interpretations with regard to this
Award will be binding and conclusive.

12. Assignment. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Award Agreement.
As used in the Award Agreement, “Company” means (i) Leggett & Platt,
Incorporated, its subsidiaries and affiliates, and (ii) any successor to its
business and/or assets which executes and delivers the agreement provided for in
this Section or which otherwise becomes bound by all the terms and provisions of
this Award Agreement by operation of law.

13. Other. In the absence of any specific agreement to the contrary, the grant
of this Award to you will not affect any right of the Company or its
subsidiaries to terminate your employment or your right to resign from
employment.

This Award is intended to comply with the requirements of Section 162(m) of the
Internal Revenue Code for performance-based compensation.



--------------------------------------------------------------------------------

This Award is entered into and accepted in Carthage, Missouri. The Award will be
governed by Missouri law, excluding any conflicts or choice of law provision
that might otherwise refer construction or interpretation of the Award to the
substantive law of another jurisdiction.

Any action or proceeding arising from or related to this Award is subject to the
exclusive venue and subject matter jurisdiction of the Circuit Court for Jasper
County, Missouri or the United States District Court for the Western District of
Missouri, and the parties agree to submit to the jurisdiction of such Courts.
The parties also waive the defense of an inconvenient forum and agree not to
seek any change of venue from such Courts.